451 F.2d 1350
John WALDEN et al., Petitioners-Appellants,v.W. S. NEIL, Warden, Tennessee State Penitentiary, Respondent-Appellee.
Nos. 71-1060, 71-1061.
United States Court of Appeals,Sixth Circuit.
Dec. 16, 1971.

Finnell, Thompson & Scott, Robert A. Scott, Cleveland, Tenn., (Court Appointed), for appellants.
Bart Durham, Asst. Atty. Gen. State of Tennessee, Nashville, Tenn., David M. Pack, Atty. Gen. of Tennessee, of counsel, for appellee.
Before CELEBREZZE and McCREE, Circuit Judges, and O'SULLIVAN, Senior Circuit Judge.
ORDER.
PER CURIAM.


1
Petitioners appeal from denial of their petitions for writ of habeas corpus.  An evidentiary hearing was had in the United States District Court for the Eastern District of Tennessee, Southern Division.  Petitioners had been convicted in a state court in Bradley County, Tennessee, of murder in the first degree.  Challenges as to the admissibility of certain confessions, alleged violation of the so-called Bruton rule, denial of the effective assistance of counsel, and other grounds were asserted.  District Judge Frank W. Wilson denied the relief sought and set out in an opinion his reasons for his ruling.  His opinion is reported as Walden v. Neil, 318 F. Supp. 968 (E.D.Tenn.S.D. 1970).  This opinion adequately discusses the issues involved in the appeal and we agree with the conclusion of that opinion.


2
Accordingly, we affirm the order of the District Court denying the involved petitions for habeas corpus.